NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
ESN, LLC,
Plaintiff-Appellant,
V.
CISCO SYSTEMS, INC. and
CISCO-LINKSYS, LLC,
Defendants-Appellees.
2010-1185
Appea1 from the United States District Court for the
Eastern District of Texas in case no. 08-CV-0020, Judge
David J. Folsom.
ON MOTION
Before RADER, Chief Judge.
0 R D E R
Cisco Systems, Inc. et a1. (Cisco) move to strike por-
tions of the reply brief and joint appendix filed by ESN,
LLC. ESN oppoSes. Cisco replies. ESN moves for leave
to file a surreply.
Upon consideration thereof

ESN LLC V. CISCO SYSTEMS 2
(1) The motion to strike is granted to the extent that
ESN must delete from the joint appendix pages A2605
through A2613 and must delete from its reply brief any
reference to those pages The corrected reply brief and
joint appendix (conf1dential and nonconfidential versions)
are due within 14 days of the date of filing of this order.
(2) The motion for leave to file a surrep1y is granted
FoR THE CoURT
,11!| 2 -9 2010 131 Jan H0rba1y
Date' J an Horbaly
Clerk
cc: George P. McAndrews, Esq.
Charles K. Verhoeven, Esq.
s8
l ED
"ss9»Fe§E°S.r.;§~¢'arr°“
JUL 28 2010
JAN HORBALY
CLERK